Citation Nr: 9924520	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
fungal infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 1997 the Board remanded the case to the RO for 
additional development.


REMAND

Review of the record indicates the veteran reported pertinent 
medical records existed at a VA medical facility.  Although 
the RO requested VA outpatient treatment records for the 
period from 1954 to 1958 and from January 1990 to March 1992, 
there is no indication they have requested recent VA medical 
records.  The Board notes that service connection may be 
established by evidence which demonstrates that a particular 
injury or disease was incurred coincident with service, 
including based upon post-service medical evidence.  See 
38 C.F.R. § 3.303 (1998).  Generally, VA medical records are 
held to be within VA control and may be reasonably considered 
to be a part of the record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the Board finds all available VA 
medical treatment records should be obtained for an adequate 
determination of the issue on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999), depending on the 
particular facts in each case.  See Robinette v. Brown, 8 
Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 
(1996); as modified by Epps v. Brown, 9 Vet. App. 341, 344 
(1996), (wherein the Court found there was a duty to further 
assist in the development of the evidence only when the 
veteran has reported the existence of evidence which could 
serve to render a claim well grounded); see also Hayre v 
West, No. 98-7046 (Fed. Cir. Aug. 16, 1999).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran should be notified of the 
requirements of a well-grounded claim and 
allowed to submit additional evidence 
pertinent to the issues on appeal.

2.  The RO should obtain the medical 
records associated with the veteran's 
treatment at the Audie Murphy VA Medical 
Center.  All pertinent evidence received 
should be associated with the claims 
file.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  The RO should consider all 
applicable laws and regulations, 
including 38 U.S.C.A. § 1154 (West 1991).

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





